Order unanimously modified by fixing the values for the years indicated as follows:

Year Land Building Total

1941-42 $340,000 ■ $1,400,000 $1,740,000
1942x43 340,000 1,375,000 1,715,000
1943-44 340,000 1,375,000 1,715,000
1944-45 340,000 1,375,000 1,715,000
1945-46 340,000 1,425,000 1,765,000
As so modified, the order is affirmed, with $20 costs and disbursements to the appellant, the Tax Commission of the City of Few York. Settle order on notice. Present — Cohn, Callahan, Peck and Van Voorhis, JJ.